Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-20, as originally filed, are currently pending and have been considered below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 8/14/18. It is noted, however, that applicant has not filed a certified copy of the  application as required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed have been considered. Initialed copies of Form 1449 are enclosed herewith. 

Claim Objections
Claims 1-10 objected to because of the following informalities:  Claims 1-10 are directed to a system, however the preamble states comprising the steps of. It seems like claims 1-10 are directed to a method as claims do not include any structure/processor needed for a system claim.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-10, 11-20 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
storing a plurality of personal information templates corresponding to application forms; permitting access by a user upon authentication of the user; accepting a user selection of an application form from the institution; applying a personal information template including data fields corresponding to personal information to be provided in the user selected application form; retrieve user personal information corresponding to the data fields of the personal information template; checking the retrieved user personal information for consistency with the data fields of the personal information template; populate the application form with the user personal information; providing the populated application form to the user for approval; and submitting the populated application form to the institution in response to approval of the populated application form by the user; 
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as system, user device, local data storage), the claims are directed to transferring user personal information to an institute for application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining intent data, analyzing it, and adding a brand to voice skill. In particular, the claims only recites the additional element – a system, user device, local data storage. The system, user device, local data storage  are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract system, user device, local data storage merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-10, 12-20, and 16-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11. Claims 2, 12 recites visa application forms. Claims 3, 13 recites personal information including face shape….and travel confirmations. Claims 4, 14 recite scoring each item, weighing each item and authenticating user. Claims 5-6, 15-16 recites multi-factor biometric authentication of user. Claims 7, 17 recites communicating to obtain real time information regarding requirements for application form. Claims 8, 18 recites requirements including a list of forms to be filled …, Claims 9-10, 19-20 recites cross referencing the user and personal information, weight each item and assessing a score of user application These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
transferring user personal information to an institute for application. The specification shows that the computer device is merely used to: receive a text (Paragraph 0044), determine an intent for the text (Paragraph 0048), and execute instructions (Paragraph 0103). Also, at Step 2B, the computing device is considered a conventional computer function of “receiving, storing or transmitting over a network.” See MPEP 2106.05d.. The claims are ineligible.
 	The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the system, user device, local data storage these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0086] details “The device on which the system runs may comprise a clock, central processing unit (“CPU(s)” and/or “processor(s)”), a memory (e.g., a read only memory (ROM) 806, a random access memory (RAM) 805, etc.).” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Regarding claims 1-10, the claims are directed towards a system, without any structuralclaim limitations, rather claim recites steps. The claims appear to recite a system including local data storage which are equated to mere data or software which are programmed to perform certain functions (specification [0088]), but without embodying the applications on any form of structure, or reciting any actual structure of the system, such as a processor, computers or servers. (i.e. software, per se). Dependent claims are rejected due to their dependence from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US 2014/0058967 A1) in view of Douglas et al. (US 201/0220583 A1)

Regarding Claims 1 and 11, Luong discloses the system for transferring user personal information to an institution for application purposes ([0013] assisting a user in preparation of visa application [0080] the communication module 202 may transmit the completed visa application with user information, e.g., automatically populated or provided by the user, to the embassy or consulate of the selected country to obtain a visa), comprising the steps of:
Luong discloses storing a plurality of personal information templates corresponding to application forms ([0013] storing user data received by the traveler in a database, [0034], [0052] the user information module 210 may store various user information of the user (personal information template). The user information module 210 may include or use a computer processor and/or a physical memory database to store the various user information of the user., [0053], [0055]-[0056] store a plurality of types of visa applications for a plurality of countries (application forms), [0067]);
Luong discloses accepting a user selection of an application form from the institution ([0045] A graphical user interface of the web-based visa application system is displayed on a user display as shown in FIG. 4. Specifically, the graphical user interface provides search box for locating a specific country for travel. A rolodex of available countries may also be provided on the user interface, either on the main screen or secondary screen., [0046] and Fig 7 select type of visa such as tourist, business etc., [0061] The processing module 204 may receive the selection of the continent and country from the country module 216 and may access the visa application module ;
Luong discloses applying a personal information template including data fields corresponding to personal information to be provided in the user selected application form ([0053] the user information module 210 may communicate directly with the visa application system 106., [0054]-[0055], [0062] the processing module 204 may automatically populate the selected visa application with user information stored in the user information module 210.;
Luong discloses retrieving user personal information corresponding to the data fields of the personal information template from a user local data storage ([0030] system assists travelers are by automatically populating visa applications with stored user information, [0053] the user information module 210 may communicate directly with the visa application system 106., [0054]-[0055], [0062] The processing module 204 may populate the selected visa application with the provided user information, [0065] The travel inquiry module 218 may access the user information module 210 to obtain user information and automatically determine whether the user may be qualified to apply for a visa of a country based at least in part on the user information.,[0077]-[0078]);
Luong discloses checking the retrieved user personal information for consistency with the data fields of the personal information template ([0031] The platform determines whether one or more portions of the application are missing. In one embodiment, the web platform informs the user or traveler via a text box indicating which sections require completion. In another embodiment, the web platform directs the user or traveler to the specific sections which require completion, [0032] the web platform compares data input by a user or traveler with the requirements set forth in one or more visa applications., [0035], [0079]);
Luong discloses populating the application form with the user personal information ([0030] automatically populating visa applications with stored user information, [0062] the processing ;
Luong discloses providing the populated application form to the user for approval ([0031] a web platform configured to review a visa application prepared by a traveler. The platform determines whether one or more portions of the application are missing. In one embodiment, the web platform informs the user or traveler via a text box indicating which sections require completion, [0062] The user may verify whether the user information is accurate and may provide updated user information if the user information is not accurate. If updated user information is provided, the user information module 210 may update the user information stored therein.; and
Luong discloses submitting the populated application form to the institution in response to approval of the populated application form by the user ([0032]  the web platform compares data input by a user or traveler with the requirements set forth in one or more visa applications, [0044] The communication module 202 may be communicatively coupled to other modules of the mobile visa system 112. For example, the communication module 202 may receive information from the user and the visa application system 106 and provide the information to other modules of the mobile visa system 112. In an exemplary embodiment, the communication module 202 may provide the received information to the processing module 204 for processing or the database module 206 for storing, [0080] At STEP 318, the completed visa application may be transmitted to the embassy or consulate of the selected country); and
Luong discloses wherein the user local data storage is controlled by the user ([0037] the user device 102 may include, but is not limited to, a mobile phone, a smart phone, a computer, a personal computer, a laptop, a cellular communication device, a workstation, a mobile device, a phone, a television, a handheld PC, a personal digital assistant (PDA), a tablet computer., [0052] The user information may be stored on the user device 102).
Luong does not specifically teach permitting access to the system by a user upon authentication of the user; wherein the personal information in the user local data storage includes multiple forms of biometric information
Douglas teaches permitting access to the system by a user upon authentication of the user (Fig 26 # 2612 user identity successfully verified and granted access, [0148]implement multiple biometric modalities to access application, [0169]); wherein the personal information in the user local data storage includes multiple forms of biometric information ([0041], [0127] These mobile computing devices may be able to receive various elements of information, including passwords, PIN information, biometric information (e.g., photos taken on a camera, voice information taken from a microphone, location information from tracked coordinates, behavioral information such as steps taken or accelerometer data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included permitting access to the system by a user upon authentication of the user; wherein the personal information in the user local data storage includes multiple forms of biometric information, as disclosed by Douglas in the system disclosed by Luong, for the motivation of providing a method of using diverse set of identity data (e.g., including biometric enrollments, biometric templates, etc.) for creating stronger authentication for applications ([0010] [0117] Douglas).
Claim 11. Luong discloses the system for transferring user personal information to an institution for application purposes, comprising: a server-based platform in communication with a user device ([0082]-[0083] server)

Regarding Claims 2 and 12, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong teaches wherein the application forms are visa application forms ([0013] assisting a user in preparation of visa application).

Regarding Claims 3 and 13, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong teaches wherein the personal information comprises one or more of: face shape, ear shape, eye movement patterns, iris scans, fingerprints, liveness, skin texture, dermal vasculature, heartbeat video analysis, optic flow, color enhancement, voice, tone, inflection, and speech pattern; and full legal name, phone number, social security number, passport information, bank statements, and travel confirmations. ([0006]  the traveler must complete the visa application with identifying information including but not limited to legal name, address, social security number, citizenship, passport number, bank records, utility bills, mortgage statements., [0055] The user information may include but is not limited to: the user's full legal name, date of birth, height, weight, last visa application, passport number, passport expiration date, passport issuing country, a picture, social security number, address, phone number, sex, electronic mail address, website address, number of years lived at various addresses, family members, marital status, income, employment, country traveled, past visa obtained, spending habits, age and/or other information of a user., Claim 10)
Also, Douglas teaches wherein the personal information comprises one or more of: face shape, ear shape, eye movement patterns, iris scans, fingerprints, liveness, skin texture, dermal vasculature, heartbeat video analysis, optic flow, color enhancement, voice, tone ([0127]  These mobile computing devices may be able to receive various elements of information, including passwords, PIN information, biometric information (e.g., photos taken on a camera, voice information taken from a microphone, location information from tracked coordinates, behavioral information such as steps taken or accelerometer data).

Regarding Claims 4 and 14, Luong as modified by Douglas teaches the system according to Claim 3 and 13, further comprising the steps of:
Luong does not teach scoring each item of said personal information for readability; weighing each said item of personal information against one another; and authenticating the user based on said weighted score.
Douglas teaches scoring each item of said personal information for readability ([0024] overall identity score for user, Fig 18 # confidence score based on weighted items, [0111] Every time a match occurs, a match score is generated. If a user typically matches between 90-100% on average, [0291]-[0298]); weighing each said item of personal information against one another ; and authenticating the user based on said weighted score ([0291]-[0298]confidence score used to authenticate i.e. 85-95% strong match, [0127]receive various elements of authentication information such as password, PIN, biometric information such as fingerprints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included scoring each item of said personal information for readability; weighing each said item of personal information against one another; and authenticating the user based on said weighted score, as disclosed by Douglas in the system disclosed by Luong, for the motivation of providing a method of using diverse set of identity data (e.g., including biometric enrollments, biometric templates, etc.) for creating stronger authentication for applications ([0010] [0117] Douglas).

Regarding Claims 5 and 15, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong does not specifically teach wherein permitting user access to the system comprises multi-factor biometric authentication of the user.
Douglas teaches wherein permitting user access to the system comprises multi-factor biometric authentication of the user (Fig 26 # 2612 user identity successfully verified and granted access, [0148]implement multiple biometric modalities to access application, [0169], [0041], [0127] These mobile computing devices may be able to receive various elements of information, including passwords, PIN information, biometric information (e.g., photos taken on a camera, voice information taken from a microphone, location information from tracked coordinates, behavioral information such as steps taken or accelerometer data, Fig 17 shows user verification based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein permitting user access to the system comprises multi-factor biometric authentication of the user, as disclosed by Douglas in the system disclosed by Luong, for the motivation of providing a method of using diverse set of identity data (e.g., including biometric enrollments, biometric templates, etc.) for creating stronger authentication for applications ([0010] [0117] Douglas).


Regarding Claims 6 and 16, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong teaches wherein the local data storage is a smart phone, tablet, iPad, personal digital assistants, laptop computer, or desktop computer ([0037] the user device 102 may include, but is not limited to, a mobile phone, a smart phone, a computer, a personal computer, a laptop, a cellular communication device, a workstation, a mobile device, a phone, a television, a handheld PC, a personal digital assistant (PDA), a tablet computer.)

Regarding Claims 7 and 17, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong teaches wherein accepting a user selection of an application form from the institution comprises communicating, by the system, with the institution and publicly-available database to obtain real-time information regarding requirements for the application form ([0052] the user information stored in the user information module 210 may be grouped based on corporate accounts, family accounts, friend accounts, partner accounts, and/or individual accounts., [0032] requirements set forth in one or more visa applications, [0035] the mobile visa system 112 stores requirements or conditions of the plural types of visa applications for the plurality of countries, 


Regarding Claims 9 and 19, Luong as modified by Douglas teaches the system according to Claim 1 and 11, 
Luong teaches wherein prior to submitting the populated application form, the system comprises the steps of: cross-referencing the user and the personal information against publicly available data ([0052]  the user information stored in the user information module 210 may be grouped based on corporate accounts, family accounts, friend accounts, partner accounts, and/or individual accounts); and assessing a score of the user’s application, wherein the score relates to whether or not the application form is approved ([0011] provides a traveler with the likelihood of compliance with the requirements of one or more visa applications. [0035] determines the likelihood of whether the user's stored and previously provided information would qualify the user in obtaining a visa for the selected country. In yet a further exemplary embodiment, the mobile visa system 112 provides suggestions on how to improve the likelihood of obtaining a visa for a selected country based upon user current or previously inputted information. Claim 2 determine likelihood (score) of said traveler obtaining a visa. 
However, Luong does not teach cross-referencing the user and the personal information against publicly available databases; weighing each item of cross-referenced personal information against one another; 
Douglas teaches cross-referencing the user and the personal information against publicly available databases ([0016] The system may be configured for local matching (e.g., a local copy of a profile template stored locally on a device), or for server-side matching (e.g., a server copy of the profile template maintained in a cloud or other remote storage), or a combination of both.[0017]  the system is utilized as a type of “global” identity verification mechanism that spans many otherwise disparate systems and organizations (e.g., the system may operate for banks A-E, retailers F-G, and government systems H-J, establishing identity across all of these disparate  ; weighing each item of cross-referenced personal information against one another ([0029] weighted confidence score, Fig 18 shows weight for matching face 50, location 30, [0035] weightings applied to correlations are tuned over time, [0036] weight for data such as fingerprint scan adjusted over time, [0024]  For example, when the “identity score” is slightly increased with every successful fingerprint scan when compared to a biometric fingerprint enrollment template, and significantly increased with every successful fingerprint scan with a contemporaneous token entry.); assessing a score of the user ([0012]overall identity score of user, [0024] overall identity score for user, Fig 18 # confidence score based on weighted items, [0111] Every time a match occurs, a match score is generated. If a user typically matches between 90-100% on average)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included cross-referencing the user and the personal information against publicly available databases; weighing each item of cross-referenced personal information against one another, as disclosed by Douglas in the system disclosed by Luong, for the motivation of providing a method of using diverse set of identity data (e.g., including biometric enrollments, biometric templates, etc.) for creating stronger authentication for applications ([0010] [0117] Douglas).

Regarding Claims 10 and 20, Luong as modified by Douglas teaches the system according to Claim 9 and 19, 
Luong does not teach wherein the publicly available databases include one or more of social media, watch lists, internet blogs, and criminal records databases.
Douglas teaches wherein the publicly available databases include one or more of social media ([0392] social network data regarding user shown in Table 8), watch lists, internet blogs, and criminal records databases. ([0145] various third party databases)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the publicly available databases include one or more of social media, watch lists, internet blogs, and criminal records databases, as disclosed by Douglas in the system disclosed by Luong, for the motivation of providing a method of using diverse set of identity data (e.g., including biometric enrollments, biometric templates, etc.) for creating stronger authentication for applications ([0010] [0117] Douglas).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US 2014/0058967 A1) in view of Douglas et al. (US 201/0220583 A1), further in view of “The procedure for obtaining visas to enter the republic of Belarus”, 2012 (hereafter called Belarus)

Regarding Claims 8 and 18, Luong as modified by Douglas teaches the system according to Claim 7 and 17, 
Luong teaches visa requirements ([0032] requirements set forth in one or more visa applications, [0035] the mobile visa system 112 stores requirements or conditions of the plural types of visa applications for the plurality of countries, [0071] the mobile visa system 112 may provide instruction on how to select "Your country destination," "Your Visa Requirements) wherein the requirements includes a list of forms ([0077] The visa application module 212 may provide one or more visa applications that are available for the selected country. Also, the visa application module 212 may provide a brief description of the various visa applications.). However Luong does not specifically teach wherein the requirements includes a list of forms to be completed, a number and size of pictures required, documents which must be submitted in conjunction with the application form, and an application fee.
Belarus teaches wherein the requirements includes a list of forms to be completed, a number and size of pictures required, documents which must be submitted in conjunction with the application form, and an application fee (Page 1 shows entry visa requirements including one copy of completed visa application form, 1 photograph size 35x45mm, foreign travel documents, visa support documents, consulate fee paid)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the requirements includes a list of forms to be completed, a number and size of pictures required, documents which must be submitted in conjunction with the application form, and an application fee, as disclosed by Belarus in the system disclosed by Luong, for the motivation of providing a list of required documents for visa regulation to obtain a specific visa (Belarus page 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shorab (WO2013098851) discusses processing visa application including receiving, processing and verifying information, documents, token issued and user/applicant identifiers submitted at the kiosk
Wentzel et al. (US 2019/0050380 A1) discusses a system for transmitting a web-based form to an applicant device and receive a selection of the third party to provide data to populate the plurality of fields of the web-based form and an application server that, in conjunction with the communication interface, is configured to perform various steps
(Hayton US 2014/0331060) teaches permitting access to the system by a user upon authentication of the user ([0015] user authentication process between a client device and an authentication device [0018] controlling remote access to resources at an enterprise system using managed mobile applications at mobile computing devices. An access manager may perform a validation process that determines whether a mobile application requesting access to enterprise resources has accurately identified itself and has not been subsequently altered after installation at the mobile computing device [0047] The user may access such enterprise resources 304 or enterprise services 308 using a mobile device 302 that is purchased by the user or a mobile device 302 that is provided by the enterprise to user. The user may utilize the mobile device 302 for business use only or for business and personal use. The mobile device may run an iOS operating system, and Android operating system, or the like. The enterprise may choose to implement policies to manage the mobile device 304. The policies may be implanted through a firewall or gateway in such a way that the mobile device may be identified, secured or security wherein the personal information in the user local data storage includes multiple forms of biometric information ([0090]  The access gateway 360 may support various additional authentication techniques, such as password-based, token-based (e.g., smart cards, magnetic strip cards), biometrics (e.g., fingerprint, voiceprint, iris or retina scanning), and the like., [0093] A "user secret" may be a personal identification number (PIN), touch screen gesture, biometric data, spoken phrase or visual image, or other data input into the client device 302 by the user. In step 503, users may be allowed to select a user secret type (e.g., text, PIN, gesture, password, spoken phrase, biometric, etc.) before inputting their user secret. In other examples, the user secret type may be selected automatically based on the physical capabilities of the client device 302, and the user may be prompted to input a user secret of the selected type.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SANGEETA BAHL/Primary Examiner, Art Unit 3629